DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 13-21) in the reply filed on 6/21/2022 is acknowledged.
Currently, claims 1-12 are non-elected and being withdrawn.
Claims 13-21 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/20/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 3; a phrase “which” is confusing and indefinite because does not clear whether “if” referring to which structure? Clarification is required. Claims 14-21 depending upon the rejected claim 13 are also rejected. Claims 16, 19 having the same issues as mentioned are also rejected. 
Re claim 13, line 5; a conditional phrase “when” is confusing and indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Claims 14, 15, 18-21 having the same issues as mentioned are also rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 13-17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2018/0170309 to McMahon et al. (‘McMahon’).
Re claim 13: McMahon discloses a method of controlling a door 14 for a vehicle 12, the method comprising: sensing (e.g. by a sensor 20) an object 24 adjacent to a region outside of the door 14 (Fig. 1); calculating a distance (par. [0051], lines 21-22) at which the object 24 is positioned based on a signal  related to the sensing of the object 24; and controlling the door 14 to be opened (see par. [0051], last seven lines) when the distance to the object is gradually reduced in a state where the door 14 is closed, such that the object 24 is sensed within a predetermined range (see Figs. 1, 2 and 13).
Re claim 14: wherein the sensing is performed by a sensor unit 20, the method further comprising, after the calculating, setting a range by dividing and setting sensing ranges for each sensing distance of the sensor unit 20, wherein the controlling comprises controlling the door 14 to be opened when the object 24 is sequentially sensed from a sensing range distant from the sensor unit to a sensing range close to the sensor unit 20 (see par. [0047], last 7 lines).  
Re claim 15: further comprising controlling the door 14 so that opening the door 14 is stopped when the object enters a maximum sensing distance (par. [0047]) of the sensor unit 20 while the door 14 is being opened (see Abstract, par. [0040]).
Re claim 16: wherein the door 14 continues to be opened as long as the object 24 is not sensed in a maximum sensing distance most distant from the sensor unit 20 or is sensed in other sensing ranges in a process in which the door 14 is opened (par. [0047]0.
Re claim 17: wherein setting the range comprises setting a maximum sensing distance (par. [0047]) in a state where the door 14 is opened to be longer than that in a state where the door 14 is closed (Fig. 9).
Re claim 21: wherein setting the range comprises changing the maximum sensing distance to be longer when an operation signal of a door operator (e.g. a user 24) operating the door 14 is input.
Allowable Subject Matter
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses a method step of changing the maximum sensing distance of the sensor unit by applying a voltage a number of times, wherein, when setting the range, the number of times of the voltage is applied to the sensor unit in the state where the door is opened is increased as compared with the number of times of the voltage is applied to the sensor unit in the state where the door is closed, such that the maximum sensing distance of the sensor unit becomes longer (claim 18); wherein setting the range comprises changing the maximum sensing distance to be longer when an operation signal of a door operator operating the door is input together with an unlatching signal of a door latch in the state in which the door is closed (claim 19); and wherein setting the range comprises changing the maximum sensing distance to be longer when an unlatching signal of a door latch is input (claim 20).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale